DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2002/0126882 A1 to Funahashi.
As to claim 1, Funahashi discloses a biometric authentication system (See Fig. 1B) comprising: 
a storage device (16) that stores pieces of biometric information and pieces of registered information associated with the respective pieces of the biometric information and identifying the respective pieces of the biometric information; 
an acquisition device (30) that acquires the biometric information of a user to be authenticated; and 
a control device (18) that is configured to cause a notification device, when the biometric information acquired by the acquisition device matches a piece of the biometric information stored in the storage device, to notify of a piece of the registered information associated with the matched piece of the biometric information (See Fig. 6).  

As to claim 2, Funahashi discloses wherein when the control device receives a confirmation instruction for confirming the registered information, the control device determines whether or not the biometric information acquired by the acquisition device matches any of the pieces of the biometric information stored in the storage device (See Fig. 6, S42-S46).
As to claim 3, Funahashi discloses wherein the control device causes a device to be controlled to perform a predetermined function when the biometric information acquired by the acquisition device matches the piece of the biometric information stored in the storage device (¶ 0151-0161).
As to claim 4, Funahashi discloses wherein the registered information includes identification information for identifying a user to be authenticated (¶ 0068, 0112).
As to claim 5, Funahashi discloses a control device (See Fig. 1B) comprising: 
a receiving unit (30) configured to receive biometric information of a user to be authenticated; and 
a processing unit (18) configured to cause a notification device, when the biometric information received by the receiving unit matches the biometric information stored in a storage device (16), to notify of registered information stored in the storage device in association with the matched biometric information and identifying the matched biometric information (See Fig. 6, S42-S46).
As to claim 6, Funahashi discloses a non-transitory computer-readable medium (See Fig. 1B, 20) storing computer-executable instructions that, when executed by a processing unit of a control device (18), control the control device 
to receive biometric information of a user to be authenticated (See Fig. 6, S36), and 
to cause a notification device, when the received biometric information matches the biometric information stored in a storage device, to notify of registered information stored in the storage device in association with the matched biometric information and identifying the matched biometric information (See Fig. 6, S42-S46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624